—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated August 16, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment, the defendants submitted, inter alia, magnetic resonance imaging and computerized axial tomography scan reports of the plaintiff Anita Conte Langford’s lumbar spine approximately one month and three months after the subject accident. These reports revealed the existence of several bulging discs in her spine. Accordingly, the defendants failed to establish a prima facie case that the plaintiff Anita Conte Langford’s injuries were not serious within the meaning of Insurance Law § 5102 (d) (see, Faruque v Ponce, 259 AD2d 464; Rosmarin v Lamontanaro, 238 AD2d 567; Mariaca-Olmos v Mizrhy, 226 AD2d 437). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.